Citation Nr: 1509927	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  09-11 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training from July 1972 to January 1973, and from June 13 to June 27, 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for a right shoulder/rotator cuff disorder.

The Appellant was scheduled for a Travel Board hearing in April 2012.  He failed to appear for that hearing with no reason provided.  Subsequently, he has not requested a rescheduled hearing.  The case will therefore proceed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2014).

In December 2012, the Board remanded the appeal in order to obtain a VA examination and enable the Appellant to identify pertinent medical evidence in support of his claim.  An examination was scheduled for January 2013.  Subsequently, the Appellant failed to report for the examination with no reason provided.


FINDINGS OF FACT

1.  The Appellant had a right rotator cuff strain during service.

2.  The Appellant does not have a current right shoulder disability, disease, or injury that is related to service.


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, the duty to notify was satisfied by a July 2008 letter sent to the Appellant prior to adjudication by the RO, and by a September 2008 letter notifying the Appellant of the RO's rating decision.  The claim was last adjudicated in March 2013, following which the Appellant was notified with a letter and a copy of the Supplemental Statement of the Case.  Subsequently, the Appellant, through his representive, submitted a waiver of AOJ consideration of new evidence in March 2013, and requested that the case be forwarded immediately to the Board for adjudication.  No additional evidence has been received since the March 2013 readjudication.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist the Appellant in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no indication that scheduling further examinations or attempting to secure additional records would afford VA any additional relevant evidence.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Appellant's appeal.

The record reflects that, pursuant to the December 2012 Board remand, the RO scheduled an examination to assess the current nature and etiology of the Appellant's alleged right shoulder disorder, to include a consideration of whether the Appellant had any current residuals resulting from a June 1981 rotator cuff strain.  The record reflects that the Appellant failed to report for his examination in January 2013.  There is no evidence of record indicating that he provided good cause for his failure to report.  See 38 C.F.R. § 3.655.  In fact, the Appellant has not provided any reason for his failure to appear for the examination.  VA sent the Appellant a copy of a Supplemental Statement of the Case in March 2013, notifying him of the consequences of failing to report for the examination and providing him an opportunity to respond.  The Supplemental Statement of the Case further stated that the appeal would be decided based upon the evidence of record, given that he failed to report for a medical examination without good cause.

None of VA's letters to the Appellant have been returned as undeliverable, and the current address of record is that which was provided to VA and appears to be current and correct.  In a January 2015 appellate brief, the Appellant's representative acknowledged that the Appellant was scheduled for a VA examination in connection with his claim and did not report.  The representative further acknowledged that the Appellant has not responded to the March 2013 Supplemental Statement of the Case, and asked the Board to review the contents of the record as it stands.

In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street, and if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In light of the above, the Board finds that the RO/AMC has complied with the December 2012 remand instructions to the extent possible, and no further action in this regard is warranted.  Because the Appellant failed to report to his VA examination, and because this is an original claim for compensation, the claim will be evaluated on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b).

The VCAA provisions have been considered and complied with. The Appellant was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Appellant and his representative were active participants in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law & Analysis

The Appellant contends that he has a right shoulder disorder (claimed as a rotator cuff injury) that was incurred in June 1981 when he injured his rotator cuff while on active duty for training.  For the reasons that follow, the Board has determined that service connection is not warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In the context of Reserve or National Guard service, "active service" is defined to include any period of active duty for training in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

In this case, the Appellant asserts that a right shoulder disorder stems from an injury incurred during a period of active duty for training in June 1981.  Service treatment records from June 1981 confirm that the Appellant sustained a right shoulder injury during a training exercise, which was evaluated as a rotator cuff strain.  The record also contains a June 1981 formal determination that the injury occurred in the line of duty.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service treatment records, as discussed above, show that the Appellant sustained a right rotator cuff strain during a period of active duty for training in June 1981.  Thereafter, service treatment records show no complaints or treatment for right shoulder problems.  During a December 1984 medical examination, the Appellant reported that he had injured his right shoulder in the past but had had "no trouble since."  An in-person examination revealed that the upper extremities were normal.  Subsequent VA examinations in December 1989, September 1994, and January 1997 also revealed normal findings relating to the Appellant's upper extremities.

In his June 2008 claim, the Appellant stated only that he sought compensation for a right shoulder/rotator cuff injury which he sustained in June 1981.  In his October 2008 notice of disagreement, he reiterated that he was entitled to service connection for a right shoulder/rotator cuff injury.  Finally, in his March 2009 substantive appeal, the Appellant stated that he should be granted service connection because a "Line of Duty report showed that the injury was 'in the line of duty'."  Significantly, the Appellant has never articulated the nature of his right shoulder disorder or its current severity, nor has he provided (or asserted the existence of) any additional medical evidence regarding his right shoulder.  As previously noted, the Appellant failed to report to a January 2013 VA examination, with no explanation, and has not responded to subsequent inquiries from the VA.  As such, the record contains no post-service medical records relating to the alleged right shoulder disorder.

After a careful review of the record, including both lay and medical evidence, the Board finds that the credible evidence demonstrates no current right shoulder pathology.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a current disability, service connection may not be granted); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (defining disability as the "functional loss of normal body working movements").  A review of the Appellant's service examinations from December 1984, December 1989, September 1994, and January 1997 reveals normal upper extremities, and no post-service medical evidence has been provided which supports the claim that there is a current disability.

In short, the only evidence in support of the claimed right shoulder disability are his statements that he is entitled to compensation for the June 1981 injury.  The Board has conceded that the Appellant sustained a right shoulder injury in the line of duty; however, more is needed to substantiate a claim for service connection.  In particular, there must be a showing of current disability and nexus to service.  See Holton, 557 F.3d at 1366.  In this regard, the Appellant's general statements alleging service connection, without additional reasons and explanations, are not especially "plausible or capable of being believed." See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (articulating the standard for determining credibility).  Indeed, even accepting the statements at face value, it is unclear whether he has even alleged that he has a current right shoulder pathology, as his statements have merely noted the June 1981 injury and asserted that such was incurred "in the line of duty."

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim of service connection for a right shoulder disorder, and the claim must be denied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a right shoulder disorder, claimed as a rotator cuff injury, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


